Case 2:16-cr-00403-JFB Document 1584 Filed 12/28/20 Page 1 of 12 PageID #: 11277




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK
                                                                                         FILED
                                                                                         CLERK
                                                                             4:30 pm, Dec 28, 2020
                                    N2 16-CR-403 (JFB)(20)
                                                                                U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT OF NEW YORK
                               UNITED STATES OF AMERICA,                        LONG ISLAND OFFICE

                                            VERSUS

                                        JOSE SUAREZ,

                                                            Defendant.




                               MEMORANDUM AND ORDER
                                   December 28, 2020



 JOSEPH F. BIANCO, Circuit Judge (sitting by         §§ 924(c)(l)(A)(i)-(iii) and 924(c)(l)(C)(i);
 designation):                                       assault with a dangerous weapon in aid of
                                                     racketeering, in violation of 18 U.S.C.
     On August 8, 2018, defendant Jose               § 1959(a)(3); acting as an accessory after the
 Suarez was charged in a superseding                 fact, in violation of 18 U.S.C. § 3; and
 indictment with a number of crimes,                 conspiracy to distribute cocaine and
 including: racketeering and racketeering            marijuana, in violation of 21 U.S.C. §§ 846
 conspiracy (including predicate acts of             and 841 (b)(1 )(C), (D).
 conspiracy to murder and murder), in
 violation of 18 U.S.C. §§ 1962(c) and                   On February 1, 2019, the government
 1962(d); conspiracy to commit assault in aid        moved in limine to empanel an anonymous
 of racketeering resulting in serious bodily         and partially sequestered jury. (Dkt. No.
 mJury, in violation of 18 U.S.C.                    818 ("Gov. Motion").) The Court granted
 § 1959(a)(6); assault in aid of racketeering        the motion orally. This Memorandum and
 resulting in serious bodily injury, in              Order supplements the oral ruling.
 violation of 18 U.S.C. § 1959(a)(3);
 conspiracy to murder rival gang members, in              I. MOTION FOR ANONYMOUS AND
 violation of 18 U.S.C. § 1959(a)(5); murder               PARTIALLY SEQUESTERED JURY
 in aid of racketeering, in violation of 18
 U.S.C. § 1959(a)(l); brandishing and                   The government has moved for the
 discharge of a firearm during crimes of             empanelment of an anonymous and partially
 violence, in violation of 18 U.S.C.                 sequestered jury.    In particular, the
Case 2:16-cr-00403-JFB Document 1584 Filed 12/28/20 Page 2 of 12 PageID #: 11278



 government requests: ( 1) that the names,                              A. Legal Standard
 addresses, and places of employment of the
 prospective jurors not be revealed to either                 The Second Circuit has explained that
 the parties or their attorneys, and (2) that the         empaneling an anonymous jury "may be
 jurors be directed to park in the employee               warranted when the jury needs protection, as
 parking lot and enter and exit the courthouse            when the government has demonstrated a
 through the employee entrance for the                    defendant's willingness to tamper with the
 duration of trial. (Gov. Motion at 2.)                   judicial process, or when there has been
                                                          extensive pretrial publicity in cases
     For the reasons set forth herein and                 involving allegations of violent conduct."
 orally in Court, the Court grants the                    United States v. Thai, 29 F.3d 785, 801 (2d
 government's motion in its entirety.                     Cir. 1994) (quotation marks, citations, and
 Specifically, the        Court finds that                alterations    omitted).         "In     such
 maintaining jury anonymity and partially                 circumstances, the use of an anonymous jury
 sequestering the jury as proposed by the                 does      not    infringe    a    defendant's
 government is warranted here in light of the             constitutional rights, so long as the court
 defendant's associates' alleged history of               conducts a careful voir dire designed to
 witness tampering and related offenses,                  uncover any bias as to the issues or the
 combined with the defendant's alleged                    defendants and takes care to give the jurors a
 association with a large-scale, violent                  plausible and nonprejudicial reason for not
 gang-with members who have both the                      disclosing their identities." United States v.
 means and a demonstrated willingness to                  Aulicino, 44 F.3d 1102, 1116 (2d Cir. 1995).
 obstruct justice-and given the seriousness               In reviewing a challenge to the use of an
 of the pending charges against the defendant             anonymous jury, a court must "balance the
 in this case. Moreover, the Court concludes              defendant's      interest , in    conducting
 that it will be able to take reasonable                  meaningful voir dire and in maintaining the
 precautions to minimize any prejudicial                  presumption of innocence, against the jury
 effects on the defendant and to ensure that              member's interest in remaining free from
 his fundamental rights are protected.                    real or threatened violence and the public
 Accordingly, the Court concludes that the                interest in having the jury render a fair and
 use of an anonymous and partially                        impartial verdict." United States v. Amuso,
 sequestered jury is appropriate here and will            21 F.3d 1251, 1264 (2d Cir. 1994).
 not infringe upon the defendant's                        Accordingly, "[a]s a general rule, a district
 constitutional rights. 1                                 court may order the empaneling of an
                                                          anonymous jury upon '(a) concluding that
                                                          there is strong reason to believe the jury
                                                          needs protection, and (b) taking reasonable
 1
  Because this analysis is based upon the nature          precautions to minimize any prejudicial
 of the charges in this case along with allegations       effects on the defendant and to ensure that
 and convictions in other MS-13 cases before this         his fundamental rights are protected."'
 Court, and because the defendant did not submit          United States v. Stewart, 590 F.3d 93, 124
 any opposition to the motion, the Court
                                                          (2d Cir. 2009) (quoting United States v.
 concludes in its discretion that an evidentiary
 hearing on the government's motion is not
 necessary. See United States v. Aulicino, 44
 F.3d 1102, 1116 (2d Cir. 1995) ("The district            government's allegations.").
 court has discretion to determine whether or not
 an evidentiary hearing is needed on the
                                                      2
Case 2:16-cr-00403-JFB Document 1584 Filed 12/28/20 Page 3 of 12 PageID #: 11279



 Paccione, 949 F.2d 1183, 1192 (2d Cir.                 defendants and by sending a powerfully
 1991)).                                                frightening message to others of the terrible
                                                        consequences       awaiting     anyone      who
     As to the first factor, the mere invocation        cooperated in defendants' prosecution." Id.
 of words such as "organized crime" or                  at 295-96. Accordingly, the Court held that
 "mob" is insufficient to warrant jury                  the district court acted "well within its
 anonymity. United States v. Vario, 943 F.2d            discretion in concluding that the defendants
 236, 241 (2d Cir. 1991).                Instead,       posed a substantial risk to the integrity of the
 "something more" must be shown, such as                judicial process warranting empanelment of
 ''a demonstrable history or likelihood of              an anonymous jury." Id at 296; see also
 obstruction of justice on the part of the              Thai, 29 F.3d at 801 (upholding decision to
 defendant or others acting on his behalf or a          empanel anonymous jury where the
 showing that trial evidence will depict a              government's motion was "based in large
 pattern of violence by the defendants and his          part on evidence of defendants' acts of
 associates such as would cause a juror to              intimidation toward their crime victims,
 reasonably fear for his own safety." Id.               their attempts to kill certain of those victims,
 Evidence that a defendant or his                       and the murder of [a victim] because of his
 codefendants have engaged in obstruction of            refusal to retreat from his complaints to the
 justice-which indicates a defendant's                  police" and where the government
 willingness to tamper with the judicial                "maintained that jurors whose identities
 process-"has always been a crucial factor"             were disclosed would be at risk because [the
 in determining that a jury needs protection.           gang] had at least 100 members, many of
 See id. at 240; accord United States v.                whom were not in custody"); Aulicino, 44
 Quinones, 511 F.3d 289, 295 (2d Cir. 2007)             F .3d at 1116 (anonymous jury warranted
 ("We have identified strong reasons to                 where, inter alia, co-conspirators allegedly
 believe that a jury needed protection in               sought to bribe a witness in their federal
 situations     where        the    government          case, attempted to influence a witness in a
 demonstrated a defendant's willingness to              prior state prosecution, and were caught on
 tamper with the judicial process.").                   tape indicating that defendant's father would
                                                        interfere with the judicial process on
     Notably, to support a finding that an              defendant's behalf).
 anonymous jury is warranted, obstruction of
 justice charges need not relate to prior jury              Furthermore, in addition to considering a
 tampering efforts, but instead may relate              defendant's and his associates' prior
 solely to efforts to tamper with witnesses or          attempts to interfere with the judicial
 otherwise obstruct the judicial process. For           process, courts in the Second Circuit have
 example, in Quinones, defendants were                  considered other factors in determining
 charged with murdering a confidential                  whether there is strong reason to believe that
 informant in retaliation for his cooperation           the jury needs protection, including the
 with law enforcement authorities. 511 F .3d            seriousness of the crime, whether the
 at 295. Defendants in that case argued that            defendant is charged with participating in a
 their conduct "did not actually threaten the           "large-scale criminal enterprise," the
 judicial process," but the Second Circuit              defendant's criminal history, the means of
 disagreed, noting that the murder of the               the defendant and his associates to interfere
 witness "threatened the judicial process both          with jurors, and the likelihood of media
 by eliminating a witness who could have                attention in the trial.     United States v.
 provided incriminating evidence against                Wilson, 493 F. Supp. 2d 397, 398 (E.D.N.Y.
                                                    3
Case 2:16-cr-00403-JFB Document 1584 Filed 12/28/20 Page 4 of 12 PageID #: 11280



 2006).     For example, in Amuso, the                     As another example, in Young, the
 indictment alleged that the defendant had             defendant, a purportedly low-level member
 committed crimes of "extreme violence" and            of an organized crime family, was alleged to
 that he was the "head of a powerful crime             have engaged a "horrific pattern of
 organization." 21 F.3d at 1264. In holding            violence," including the murder and
 that the district court's decision to empanel         dismemberment of an associate who had
 an anonymous jury was adequately                      "boasted excessively." United States v.
 supported, the Second Circuit noted that the          Young, 385 F. App'x 12, 14 (2d Cir. 2010)
 crimes charged showed not only that the               (quotation marks omitted). Although it was
 defendant "was willing to interfere with the          "unclear precisely what duty the family
 judicial process by murdering government              owed to [the defendant] and to what lengths
 witnesses" but also that, as the head of an           the family might go in order to assist him,"
 organized crime family, the defendant                 the Second Circuit upheld the district court's
 certainly "had the means to interfere with            decision to empanel an anonymous jury,
 the jurors if he so desired." Id. at 1264-65.         stating that not only had the government
 Moreover, the Second Circuit noted that the           made "a sufficient showing of the
 district court did not improperly rely upon           [organized crime] organization's willingness
 Amuso' s affiliation with organized crime,            to subvert the judicial process," but also that
 but instead had appropriately considered the          the evidence at trial indicated that the
 alleged organized crime affiliation "along            defendant "was willing to subvert the
 with other evidence which provided a                  proceedings by inducing another to provide
 reasonable basis from which the trial court           him with a false alibi," and there was
 concluded that precautionary measures were            significant media interest in the trial. Id
 required." Id. at 1265.                               (quotation marks and citations omitted); see
                                                       also United States v. Blackshear, 313 F.
      Similarly, in Wilson, the defendant was          App'x 338, 342 (2d Cir. 2008) ("We have
 charged with the intentional murder of two            identified several factors which might be
 police officers. 493 F. Supp. 2d at 399. In           considered in deciding whether to empanel
 finding that the use of an anonymous jury             an anonymous jury. Among them are (1)
 was warranted, the court relied not only              the defendant's capacity to threaten jurors;
 upon the seriousness of the offense, but also         (2) defendant's prior attempts to interfere
 upon the fact that: ( 1) the defendant was part       with the judicial process; and (3) the
 of a large-scale violent gang with a history          likelihood of publicity."); Quinones, 511
 of murder, robbery, and narcotics                     F.3d at 296 ("Two other grounds cited by
 trafficking; (2) the gang had other members           the government-the seriousness of the
 and associates who would remain at large              crime and the likelihood of pre-trial
 during trial and, accordingly, the defendant          publicity-reinforce the district court's
 was in a position to interfere with the jury          decision to empanel an anonymous jury.");
 through those associates; (3) the defendant           Thai, 29 F.3d at 801 (empaneling of
 and his associates had a history of                   anonymous jury was appropriate where,
 interference with the judicial process,               inter alia, the gang "had at least 100
 including ordering a fellow prisoner to               members, many of whom were not in
 attack a corrections officer and coercing             custody"). 2
 witnesses not to testify or cooperate with
 authorities; and (4) there was extensive
 media attention in the case. Id at 399-400.           2
                                                         Although it is unclear whether factors such as
                                                       the seriousness of an offense or extensive
                                                   4
Case 2:16-cr-00403-JFB Document 1584 Filed 12/28/20 Page 5 of 12 PageID #: 11281




     Significantly, while the seriousness of an          negatively implicate the defendants. See,
 offense is a relevant consideration, the                e.g., Quinones, 511 F.3d at 296 ("The
 offenses at issue need not involve violence             district court's voir dire was sufficiently
 for the court to conclude that an anonymous             detailed to compensate for jury anonymity,
 jury is warranted. See United States v.                 and the court couched its jury instruction
 Locasio, 357 F. Supp. 2d 558, 561                       regarding anonymity in such a way as to
 (E.D.N.Y. 2005) ("The concern in this case              avoid intimating that defendants posed any
 is not that anonymity is necessary to assuage           risk to persons or to the judicial process."
 jurors' fears for their personal safety.                (citations omitted)); United States v. Wong,
 Rather, the concern is that if jurors[']                40 F.3d 1347, 1377 (2d Cir. 1994) (finding
 identities are revealed they can easily be              that the district court took reasonable
 contacted and offered bribes.").                        precautions where it "questioned prospective
                                                         jurors about their familiarity with the case,
     Once the Court concludes that there is              the defendants and the crime scenes, and
 strong reason to believe the jury needs                 inquired about their neighborhoods, marital
 protection, the Court must then take                    status, employment, spouse's and children's
 reasonable precautions to minimize any                  employment, education, organizational
 prejudicial effects on the defendant and to             affiliations, ethnicity, military service, and
 ensure that his fundamental rights are                  other matters," which "was more than
 protected. Paccione, 949 F .2d at 1192.                 sufficient to enable the defendants to
 Such precautions include extensively                    exercise their challenges meaningfully, and
 questioning jurors during voir dire to                  to obtain a fair and impartial jury"
 explore prospective jurors' biases and                  (quotation marks omitted)); Paccione, 949
 providing the jurors with a neutral                     F.2d at 1193 ("We see no inadequacy in the
 explanation for the anonymity that does not             procedural precautions taken by the court to
                                                         prevent prejudice to the defendants as a
 pretrial publicity, standing alone, would support       result of the anonymity of the jurors.
 the use of an anonymous jury, the cases cited           Defendants do not contend that the voir dire
 supra and others in this Circuit demonstrate that       was in any way inadequate. The court also
 such factors are relevant when considered in            adequately instructed the jury at the outset
 conjunction with each other or in conjunction           of the trial that the special precautions were
 with evidence of a defendant's willingness or           designed to protect the jury from contacts by
 ability to tamper with the judicial process. See,       the media, thereby implying that the security
 e.g., Quinones, 511 F.3d at 296 (seriousness of         measures were not the result of threats from
 offense and extensive publicity supported the           the defendants.").
 decision to empanel an anonymous jury where
 there was also evidence of defendants'
                                                                        B. Application
 willingness to subvert the judicial process);
 United States v. Paccione, 949 F.2d 1183, 1192-
 93 (2d Cir. 1991) (upholding district court
                                                             The defendant is charged with a number
 decision to preserve jury anonymity given, inter        of serious offenses stemming from his
 alia, ''the serious nature of the charges and the       alleged involvement with La Mara
 potential for long prison terms and high                Salvatrucha ("MS-13"), a street gang that
 monetary        penalties,"    and    defendants'       the superseding indictment alleges is
 membership and strong ties to organized crime,          involved in a variety of violent, criminal
 as well as defendants' alleged involvement in           acts, including murder, attempted murder,
 the murder of a co-defendant and other acts of          narcotics trafficking, extortion, witness
 witness tampering).                                     tampering, and witness retaliation. (See
                                                     5
Case 2:16-cr-00403-JFB Document 1584 Filed 12/28/20 Page 6 of 12 PageID #: 11282




 Dkt. No. 575, Sixth Superseding Indictment           13 members attempting to interfere with the
 ("S-6 Indictment") ,r,r 1-2.)     Suarez is         judicial process, including retaliating against
 charged specifically with conspiring to             individuals believed to have cooperated with
 murder and murdering, in aid of                     law enforcement authorities.         See, e.g.,
 racketeering, Esteban Alvarado-Bonilla.              United States v. Prado, No. 10cr074, 2011
 (S-6 Indictment Counts 59-60.) Suarez is            WL 3472509, at *7 (E.D.N.Y. Aug. 5, 2011)
 also charged with conspiring to assault and         (detailing witness tampering, witness
 assaulting, in aid of racketeering, other           retaliation, and conspiracy to commit
 individuals. (S-6 Indictment Counts 56-57,          obstruction of justice murders by defendants
 63.)     Suarez is further charged with             themselves and also associates of
 racketeering, with the alleged conspiracy to        defendants).
 murder and murder of Esteban Alvarado-
 Bonilla as predicate acts. (S-6 Indictment              The Court finds that these allegations of
 Count 1). In addition, Suarez is charged            witness tampering and witness retaliation
 with acting as an accessory after the fact,         demonstrate a clear willingness on the part
 knowingly and intentionally assisting one or        of the enterprise as a whole to interfere with
 more offenders in order to hinder and               the judicial system and weigh strongly in
 prevent the offenders' apprehension, trial,         favor of empaneling an anonymous and
 and punishment. (S-6 Indictment Count 65).          partially sequestered jury. See, e.g., Vario,
 Finally, Suarez is charged with brandishing         943 F.2d at 239-40 ("We are satisfied that
 and discharging a firearm during crimes of          two circumstances surrounding this case, the
 violence. (S-6 Indictment Counts 61, 64.)           grand jury tampering charge and the
                                                     expected publicity, justified the trial court's
     As an initial matter, these are plainly         decision to empanel an anonymous jury. . ..
 serious charges-the majority of which               An obstruction of justice charge, particularly
 involve the use of violence-which support           one involving jury tampering, has always
 the Court's conclusion that the use of an           been a crucial factor in our decisions
 anonymous jury is appropriate in this case.         regarding anonymous juries.          Although
 See, e.g., Quinones, 511 F.3d at 296 ("[T]he        Vario may not have personally spoken to the
 seriousness of the crime ... reinforce[s] the       grand jury witness, his co-conspirator took
 district court's decision to empanel an             the act in furtherance of the conspiracy.
 anonymous jury."); Wilson, 493 F. Supp. 2d          Since it is a fundamental tenet of the law of
 at 399 ("[T]he Defendant is charged with            conspiracy that reasonably foreseeable acts
 intentionally murdering two police officers         of individual co-conspirators taken in
 in an attempt to obstruct justice. These            furtherance of the conspiracy count against
 charges are of the utmost seriousness,              all members equally, Vario's argument is
 indeed as serious as any charge can be, and         unavailing." (citations omitted)); United
 demonstrate both the extreme dangerousness          States v. Tutino, 883 F.2d 1125, 1132-33 (2d
 of the defendant and a willingness to               Cir. 1989) (empanelment of anonymous jury
 obstruct justice. Based on these charges            was justified where defendants had serious
 alone, I would seriously consider                   criminal records and a history of jury
 empaneling an anonymous jury.").                    tampering, as evidenced by affidavits
                                                     submitted by three jurors who had been
     Moreover, the defendant's alleged               approached in connection with a prior
 associates have evinced a clear willingness         narcotics case and evidence that one of the
 to interfere with the judicial process. There       defendants was personally involved in jury
 are numerous instances of Long Island MS-           tampering); Wilson, 493 F. Supp. 2d at 400
                                                 6
Case 2:16-cr-00403-JFB Document 1584 Filed 12/28/20 Page 7 of 12 PageID #: 11283




 ("The [affidavit submitted by the                      defendants associated with MS-13 have
 government] attests to the Defendant's and             already pied guilty, the members of MS-13
 his associates' history of interference with           plainly have the means and a willingness to
 the judicial process. Specifically, while the          interfere with the judicial system.
 Defendant was in state custody . . . [the              Moreover, according to the government,
 Defendant] ordered another prisoner to                 many of MS-13 's leaders and members
 attack a corrections officer and the other             remain at liberty on Long Island (see Gov.
 prisoner did so.         Moreover, there are           Motion at 3-4) and, thus, would have the
 instances of [the Defendant's] criminal                ability to interfere with defendant's trial.
 associates having attempted to coerce                  Additionally, the government has presented
 witnesses not to testify or cooperate with             strong reason to believe that the members of
 authorities . . . . This history of interference       MS-13 are willing and able to engage in
 with the judicial process also warrants the            violent criminal behavior: In addition to the
 use of an anonymous, semi-sequestered jury,            serious charges outlined supra against
 as requested by the Government."). The fact            Suarez, other defendants in this case have
 that most of the prior attempts by MS-13               been charged with one or more murders in
 members to interfere with judicial                     aid of racketeering and other related
 proceedings did not involve jurors, but                offenses. (See generally S-6 Indictment.)
 instead related to witnesses, does not change          Although a history of violent behavior is not
 the Court's conclusion. See Quinones, 511              required to empanel an anonymous jury,
 F.3d at 295-96 (murder of a confidential               evidence of such a history is relevant to the
 informant ''threatened the judicial process            Court's analysis. Taken together, the Court
 both by eliminating a witness who could                finds that these allegations-namely, that
 have provided incriminating evidence                   the defendant is associated with a large-scale
 against defendants and by sending a                    criminal enterprise with a history of
 powerfully frightening message to others of            violence, a demonstrated willingness and
 the terrible consequences awaiting anyone              ability to tamper with the judicial process,
 who       cooperated         in     defendants'        and numerous members still at liberty-
 prosecution"); Blackshear, 313 F. App'x at             weigh strongly in favor of jury anonymity.
 343 ("Although none of [defendant's] prior             See Thai, 29 F.3d at 801 (upholding decision
 incidents involved jurors, he consistently             to empanel anonymous jury where
 attempted to obstruct justice-by bribing               government made motion "based in large
 witnesses and by intimidating witnesses. . ..          part on evidence of defendants' acts of
 It does not seem unreasonable to infer that            intimidation toward their crime victims,
 jurors might also be threatened.").                    their attempts to kill certain of those victims,
                                                        and the murder of [a victim] because of his
     Furthermore, as to the defendant's                 refusal to retreat from his complaints to the
 means to interfere with the judicial process,          police" and where the government
 defendant is alleged to be associated with             "maintained that jurors whose identities
 MS-13, which the government contends is a              were disclosed would be at risk because [the
 large-scale   criminal    enterprise    with           gang] had at least 100 members, many of
 members located not only throughout Long               whom were not in custody"); Amuso, 21
 Island and Queens, but also throughout the             F.3d at 1264-65 (concluding that district
 United States and Central America. (See                court properly granted motion for
 S-6 Indictment ,r 1; Gov. Motion at 4.) As             anonymous and sequestered jury where
 demonstrated by the witness tampering and              defendant Amuso was charged with crimes
 retaliation offenses, to which several
                                                    7
Case 2:16-cr-00403-JFB Document 1584 Filed 12/28/20 Page 8 of 12 PageID #: 11284



 of "extreme violence" and "[t]he crimes               might go to in order to assist a low-level
 charged also showed that Amuso was                    member, empaneling an anonymous jury
 willing to interfere with the judicial process        was warranted where the government made
 by murdering government witnesses and, as             a "sufficient showing" of the family's
 head of the Luchese crime family, it was              "willingness to subvert the judicial process"
 certainly reasonable to expect that Amuso             and evidence at trial also indicated the
 had the means to interfere with the jurors if         defendant was willing to "subvert the
 he so desired"); Persico, 832 F.2d at 717             proceedings by inducing another to provide
 (upholding decision to empanel an                     him with a false alibi").
 anonymous jury where district court based
 its decision on "the violent acts alleged to              Accordingly, the Court finds that the
 have been committed in the normal course              government has alleged "something more"
 of Colombo Family business, the Family's              here than a mere link to organized criminal
 willingness to corrupt and obstruct the               activity or a gang, and instead has made a
 criminal justice system, and the extensive            showing of "a demonstrable history or
 publicity this case is expected to continue to        likelihood of obstruction of justice on the
 attract" (quotation marks omitted)); Wilson,          part of the defendant or others acting on his
 493 F. Supp. 2d at 399-400 ("[I]n addition to         behalf [and] a showing that trial evidence
 the charges of murdering [two police                  will depict a pattern of violence by the
 officers], the indictment also alleges that the       defendants and his associates such as would
 Defendant is part of a criminal enterprise            cause a juror to reasonably fear for his own
 known as the 'Stapleton Crew,' a violent              safety." Vario, 943 F.2d at 241. Thus, the
 organization that engages in acts of robbery,         Court concludes that there is a "strong
 murder and narcotics trafficking. . .. In             reason to believe the jury needs protection"
 short, the Defendant's criminal history and           in this case. Stewart, 590 F.3d at 124;
 his participation in a large scale criminal           United States v. Thomas, 751 F.2d 1359,
 enterprise without question show that he is           1364-65 (2d Cir. 1985) ("The circumstances
 dangerous and weigh heavily in favor of               of this case support the trial judge's decision
 using an anonymous, partially-sequestered             to impanel an anonymous jury.              The
 jury in this trial."); Locasio, 357 F. Supp. 2d       defendants were alleged to be very
 at 562 ("The organized crime status of the            dangerous individuals engaged in large-scale
 defendants, although not alone sufficient to          organized crime who had participated in
 support empaneling an anonymous jury, is              several 'mob-style' killings. Charges in the
 plainly not irrelevant.        The indictment         indictment accused defendants of attempts
 charges that Richard Martino was a soldier            to interfere with the judicial process by
 in the Gambino crime family and that                  murdering      government        witnesses. . ..
 Locasio was a capo. Thus Martino, who                 [T]here was strong evidence of defendants'
 himself has shown a willingness to corrupt            past attempts to interfere with the judicial
 the judicial process, also has strong and             process, and defendants were alleged to be
 influential ties to an organization whose             part of a group that possessed the means to
 members have a documented history of                  harmjurors."). 3
 seeking to tamper with juries and who could
 provide the support necessary to achieve that
 objective." (citations omitted)); see also            3
                                                          The Court notes that, although the media
 Young, 385 F. App'x at 14 (although it was            interest in this case has not been overwhelming,
 unclear what lengths organized crime family           there nevertheless have been a number of press
                                                       reports related to the charges in this indictment.
                                                   8
Case 2:16-cr-00403-JFB Document 1584 Filed 12/28/20 Page 9 of 12 PageID #: 11285



     Having reached this conclusion, the                  they consequently will be biased against the
 Court must take "reasonable precautions to               defendants from the start of trial. Id
 minimize any prejudicial effects on the
 defendant and to ensure that his fundamental                   This Court found then, and maintains
 rights are protected." Stewart, 590 F.3d at              today, that this argument is unpersuasive.
 124. In prior proceedings, similarly situated            As an initial matter, it is well-established
 defendants have argued that no such                      that "when genuinely called for and when
 precautions exist and that granting the                  properly used, anonymous juries do not
 government's motion for an anonymous and                 infringe a defendant's constitutional rights."
 partially sequestered jury will violate                  Thai, 29 F.3d at 800-01 (quoting Vario, 943
 defendants' Fifth Amendment right to due                 F.2d at 239). Thus, any potential argument
 process and Sixth Amendment right to an                  that the use of an anonymous jury will
 impartial jury. See, e.g., Prado, 2011 WL                automatically bias the jury pool by creating
 3472509, at *9. Specifically, in Prado, the              an environment steeped in fear or
 defendants argued that, regardless of any                intimidation lacks merit. Indeed, the Second
 explanation given to the jurors by the Court,            Circuit has repeatedly held that a
 the jurors inevitably will know that they are            defendant's presumption of innocence is
 being protected from the defendants, and                 properly maintained where the court gives a
                                                          neutral and non-prejudicial explanation to
 (See Gov. Motion at 22-23 & n.3 (citing                  the jury regarding the need for anonymity.
 articles).) Thus, although this factor does not          See, e.g., id. at 801 ("In order to provide a
 weigh as heavily in the Court's analysis as the          nonprejudicial reason for maintaining
 factors discussed above, the existence of such           anonymity, the introduction to the
 pre-trial publicity does provide further support         questionnaire stated, with the approval of
 for the Court's decision to empanel an                   the parties, that 'selecting an anonymous
 anonymous and partially-sequestered jury. See
                                                          jury is not an unusual practice and has been
 Quinones, 511 F .3d at 296 ("[T]he likelihood of
 pre-trial publicity ... reinforce[s] the district
                                                          followed in many cases in Federal Court.
 court's decision to empanel an anonymous jury."          Anonymity will ward off curiosity that
 (collecting cases)); Vario, 943 F.2d at 240              might infringe on a juror's privacy.' ...
 ("Vario also argues that the publicity                   [T]he court's questionnaire properly
 surrounding this case was so minimal that it did         protected defendants' interests both in the
 not warrant an anonymous jury.            We are         selection of unbiased jurors and in the
 unpersuaded. Pre-trial publicity may militate in         proffer of a nonprejudicial reason for the
 favor of an anonymous jury because it can                preservation of juror anonymity. We find no
 enhance the possibility that jurors' names would         abuse of discretion in the use of an
 become public and thus expose them to                    anonymous jury in the present case."
 intimidation by defendants' friends or enemies,
                                                          (alterations in original omitted)); Paccione,
 or harassment by the public. At the time of the
 government's anonymous jury motion in the
                                                          949 F.2d at 1193 ("We see no inadequacy in
 district court, New York Newsday had recently            the procedural precautions taken by the
 published a cover story about the case entitled          court to prevent prejudice to the defendants
 The Mob and Local 66. . .. Although no                   as a result of the anonymity of the jurors.
 publicity followed this initial article, we cannot       . . . The court ... adequately instructed the
 say that at the time that the anonymous jury             jury at the outset of the trial that the special
 motion was made, the government's prediction             precautions were designed to protect the jury
 that publicity would continue was unreasonable           from contacts by the media, thereby
 or unjustified." (quotation marks and citation           implying that the security measures were not
 omitted)).                                               the result of threats from the defendants.");
                                                      9
Case 2:16-cr-00403-JFB Document 1584 Filed 12/28/20 Page 10 of 12 PageID #: 11286



 Tutino, 883 F.2d at 1133 (holding that "any            service,    and,     optionally,     religious
 risk that the empanellment [sic] of an                 background, among other things.           This
 anonymous jury might deprive defendants of             probing inquiry was more than sufficient to
 the presumption of innocence was                       enable the defendants to exercise their
 minimized by Judge Leval' s instructions to            challenges meaningfully, and to obtain a fair
 prospective jurors" in which the district              and impartial jury."); cf United States v.
 court stated, in pertinent part, "It is a              Barnes, 604 F.2d 121, 140 (2d Cir. 1979)
 common practice followed in many cases in              ("As long as a defendant's substantial rights
 the Federal court to keep the names and                are protected by a voir dire designed to
 identities of the jurors in confidence. This is        uncover bias as to issues in the cases and as
 in no way unusual. It is a procedure being             to the defendant himself, then reasonable
 followed in this case."). Consequently, the            limitations on the questioning should not be
 Court does not find that this trial presents           disturbed on appeal.").
 such unique circumstances that the
 instructions typically used for an anonymous               Thus, the Court finds that it will be able
 jury will not suffice to guard against any             to take adequate precautions-namely, by
 undue prejudice or bias against the                    giving the jury a neutral explanation for the
 defendant here.                                        precautionary measures and by conducting a
                                                        detailed voir dire-to protect defendant
     Moreover, the Court finds that the                 from any undue prejudice stemming from
 defendant's right to a fair and impartial jury         the use of an anonymous and partially
 will be sufficiently protected by a careful            sequestered jury. See United States v. Gotti,
 and searching voir dire, which will be                 459 F.3d 296, 345 (2d Cir. 2006) ("Gotti
 designed to uncover bias and consequently              does not argue that reasonable precautions
 will allow the defendant to meaningfully               were not taken to minimize prejudicial
 exercise his challenges. See Aulicino, 44              effects. Nor can he, as the precautions set
 F.3d at 1116 (where otherwise warranted,               forth in Paccione-conducting a thorough
 "the use of an anonymous jury does not                 voir dire and providing the jurors with a
 infringe a defendant's constitutional rights,          plausible and nonprejudicial reason for not
 so long as the court conducts a careful voir           disclosing their identities-were followed
 dire designed to uncover any bias as to the            here. The district court made use of a juror
 issues or the defendants and takes care to             questionnaire that was jointly submitted, and
 give the jurors a plausible and                        instructed the jury that the special
 nonprejudicial reason for not disclosing their         precautions had been implemented to protect
 identities"); Vario, 943 F.2d at 241-42                them from the inquiring media." (citation
 ("[T]he district court conducted a searching           omitted)); Quinones, 511 F.3d at 296
 voir dire which sufficiently enabled Vario to          ("Defendants do not contend that the district
 exercise his challenges meaningfully and to            court failed to take adequate procedural
 obtain a fair and impartial jury."); Tutino,           precautions to ensure that they were not
 883 F.2d at 1133 ("Judge Leval conducted               prejudiced by the selection of an anonymous
 an extensive and thorough voir dire.                   jury, nor would the record support such an
 Although the jurors' names, addresses, and             argument. The district court's voir dire was
 places of employment were withheld, the                sufficiently detailed to compensate for jury
 jurors were questioned about their                     anonymity, and the court couched its jury
 neighborhoods, marital status, employment,             instruction regarding anonymity in such a
 spouse's and children's employment,                    way as to avoid intimating that defendants
 education, ethnic background, military
                                                   10
Case 2:16-cr-00403-JFB Document 1584 Filed 12/28/20 Page 11 of 12 PageID #: 11287



  posed any risk to persons or to the judicial           lunch in the cafeteria (if they choose to do
  process." (citations omitted)).                        so) and the Court Security Officers will
                                                         escort them from the lobby to the jury room
      Finally, the Court finds that the same             each day, and vice versa.
  reasons that warrant the use of an
  anonymous jury also warrant partial                         The Court notes that the Second Circuit
  sequestration of the jury in the manner                and other district courts have authorized the
  proposed by the government. Cf Gotti, 459              use of sequestration measures that were
  F.3d at 346 (concluding jury anonymity and             similar to, or even more intrusive and
  partial     sequestration     proper     where         extensive than, those being utilized here.
  defendants were charged with membership                See, e.g., Blackshear, 313 F. App'x at 342-
  in a powerful organized crime family,                  43 (affirming district court decision to
  defendants included the head of the family             empanel anonymous jury and to order that
  and a captain in the family, indictment                the jurors eat lunch together and be
  charged two defendants with witness                    accompanied in and out of the courthouse by
  tampering, and there was expected to be                U.S. Marshals to avoid mingling in the
  intense media coverage); Locasio, 357 F.               courthouse); Wilson, 493 F. Supp. 2d at 400
  Supp. 2d at 563 (granting motion for                   (ordering that jury be sequestered as they
  anonymous and partially sequestered jury in            travel to and from the courthouse and during
  light of "the seriousness of the charges, the          recesses); Locasio, 357 F. Supp. 2d at 564
  lengthy prison sentences that convictions              (ordering that the jurors be picked up from
  would entail, the evidence of Martino's                and dropped off at "an undisclosed central
  efforts to interfere with the judicial process,        location" and transported to and from the
  and the ability of the defendants to enlist the        courthouse by United States Marshals each
  resources of the Gambino crime family, an              day, and that the jurors be "escorted by the
  organization with a documented history of              United States Marshals to and from any
  juror intimidation"). To the extent that               locations at which they may recess for
  allowing the jurors to park in the employee            lunch, when they are not lunching in the jury
  lot and use the employee entrance might                room"). Thus, given the strong reasons to
  unduly prejudice the defendant, the Court              believe in this case that the jury needs
  finds that such prejudice can be avoided               protection, as discussed supra, the Court
  through the use of the same neutral                    finds that allowing the jurors to park in the
  instruction that will .be given to the jury            employee parking lot and to use the rear
  regarding anonymity. See Amuso, 21 F.3d at             entrance of the courthouse (as well as the
  1265 ("In effectuating its sequestration               other       above-referenced        courthouse
  order, the court told the jury that                    measures) are modest and appropriate
  sequestration was necessary to protect the             measures that are necessary to ensure the
  jury from being tainted by pretrial publicity.         protection of the jurors and the integrity of
  By giving the jury a neutral explanation for           trial. As noted above, the Court also finds
  why sequestration was necessary, the court             that the defendant's right to a trial by a fair
  decreased the probability that the jury would          and impartial jury can be adequately
  infer that Amuso was guilty or even                    protected through the use of a neutral and
  dangerous,      thereby     preserving      the        non-prejudicial instruction to the jury.
  presumption of innocence."). Moreover, for
  the same reasons, the Court concludes that,                Accordingly, the Court grants the
  while the jurors are in the courthouse, they           government's motion for an anonymous and
  will be provided with a separate space to eat          partially sequestered jury in its entirety.
                                                    11
Case 2:16-cr-00403-JFB Document 1584 Filed 12/28/20 Page 12 of 12 PageID #: 11288



               II. CONCLUSION

     As set forth orally on the record in Court
 and for the reasons set forth herein, the
 government's motion for an anonymous and
 partially sequestered jury is granted.



         "'~
        SO ORDERED.

        /s/ Joseph F. Bianco


          nited States Circuit Judge
         sitting by designation)


 Dated: December 28, 2020
 Central Islip, New York

                     ***
 The government is represented by John
 Joseph Durham, United States Attorney's
 Office, Eastern District of New York, 610
 Federal Plaza, Central Islip, NY 11722.
 Defendant is represensted by John Frederick
 Carman, 666 Old Country Road, Garden
 City, NY 11530.




                                                  12
